 Case 4:19-cr-40068-KES Document 53 Filed 01/27/20 Page 1 of 2 PageID #: 200



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH DAKOTA
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             CR19 – 40068

                        Plaintiff,
               vs.                                    MOTION FOR
                                                      CONTINUANCE (THIRD)
WILLIAM JOHN HALL JR

                        Defendants.

       William Hall, Jr, Defendant in the above-entitled case, by his attorney of record, Kenneth

M. Tschetter, of Sioux Falls, South Dakota, hereby moves the Court for an Order continuing the

February 4, 2020, plea agreement deadline, as well as all other court dates previously set by the

Court, for a period of sixty (60) days. Defendant asserts the following good cause:

       1. Defense counsel needs additional time to review discovery and discuss the case with

           Defendant.

       2. Assistant U.S. Attorney Jennifer Mammenga has been notified of this motion and has

           no objection.

       3. Defendant's Consent and Waiver of Speedy Trial Rights will be filed separately.

       4. This motion is not made solely for delay or for any other improper reason.

           Defendant’s Counsel makes this request for the Defendant in order to have reasonable

           time necessary for effective preparation, taking into account the exercise of due

           diligence.

       WHEREFORE, Defendant moves the Court to continue the February 4, 2020, plea

agreement deadline, as well as all other court dates previously set by the Court, for a period of

sixty (60) days, and to enter a new scheduling order accordingly.
 Case 4:19-cr-40068-KES Document 53 Filed 01/27/20 Page 2 of 2 PageID #: 201



       Respectfully submitted this 27th day of January, 2020.

                                             Tschetter & Adams Law Office, P.C.

                                              /s/ Kenneth M. Tschetter
                                             Kenneth M. Tschetter
                                             5919 S. Remington Place, Suite 100
                                             Sioux Falls, SD 57108
                                             (605) 367-1013
                                             ken@tschetteradams.com
                                             Attorney for Defendant William Hall Jr


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of January, 2020, I served upon Assistant US

Attorney Jennifer Mammenga by electronic filing a true and correct copy of the Motion for

Continuance (Third) and this Certificate of Service.


                                              /s/ Kenneth M. Tschetter
                                             Kenneth M. Tschetter
                                             Attorney for Defendant William Hall Jr
